DETAILED ACTION
In the Final Rejection mailed 4/27/2022: Claims 1-20 were rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/19/2022 has been entered.
Response to Amendment
The amendment to the claims filed 9/19/2022 has been entered: 
Claims 1-16 and 18-21 are active.
Claim 17 is cancelled.
Claim 21 is new.
Response to Arguments
Applicant's arguments filed 9/19/2022 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/19/2022 and 11/14/2022 were filed after the mailing date of the Final Rejection on 4/27/2022. The submission complies with the provisions of 37 CFR 1.97. Accordingly, the IDS are being considered by the examiner.
Drawings
The drawings were received on 1/3/2020. These drawings are acceptable.
Claim Objections
Claims 3, 7, and 21 are objected to because of the following informalities: 
Regarding claim 3, the phrase “of the plurality of electrical contacts” should be inserted after “an electrical contact” in line 3.
Regarding claim 7, the word “it” (line 12) is a pronoun used to refer to something previously mentioned. As such, “it” should instead say “the explosive component” in order to clearly describe that the explosive component is on a center axis of the perforating gun housing, as opposed to one or more of the other previously claimed components.
Claim 21 recites the limitation “an explosive component” (line 4). There is insufficient antecedent basis for this limitation in the claim. An explosive component of the detonator was already recited in line 10 of claim 1, from which claim 21 depends. As such, “an explosive component” should instead say “the explosive component” or “said explosive component”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 12-14, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanclos et al. (US 2012/0199352), herein ‘Lanclos’.
Regarding claim 1, Lanclos discloses a detonator positioning device (70) comprising: 
a body (71) configured for positioning a detonator (88), the body comprising a first end (upstream end; Fig. 3), a second end (downstream end 91; Fig. 3), and a central bore (Fig. 3) extending between the first end and the second end; and 
a plurality of electrical contacts (72, 74, 76, 78, 80, 84, 86, 90, 92) positioned in the body; 
wherein the entire body is positioned in a perforating gun housing (68, 116, 622) such that each electrical contact of the plurality of electrical contacts is configured to form an electrical connection within the perforating gun housing by contact, without using a wired electrical connection (Fig. 3; par. 22-23 and 25-26); and 
wherein an explosive component of the detonator (Fig. 3; inherently, an explosive component is required by the detonator to detonate) is positioned along a longitudinal center axis of the perforating gun housing (Fig. 3).
Regarding claim 2, Lanclos discloses wherein an electrical contact of the plurality of electrical contacts forms the electrical connection by contacting other electrical contacting components in the perforating gun housing (72, 74, 76, 78, 80, 84, 86, 90, 92; Fig. 3; par. 22-23 and 25-26).
Regarding claim 3, Lanclos discloses wherein the body is configured to facilitate the electrical connection within the perforating gun housing (Fig. 3) and the electrical connection places an electrical contact of the plurality of electrical contacts in communication with a relay to an adjacent perforating gun housing (621).
Regarding claim 4, Lanclos discloses wherein the body comprises a first part and a second part, wherein the first part and the second part are configured as halves of the body (Fig. 3; the left half and the right half of body 71 corresponding to the first part and the second part of the body).
Regarding claim 5, Lanclos discloses wherein the detonator comprises a housing (Fig. 3; an outer covering or shell surrounds the inherently present explosive component) configured to house the explosive component.
Regarding claim 6, Lanclos discloses wherein the detonator is a wireless detonator (Fig. 3; par. 22). 
Regarding claim 12, Lanclos discloses a perforating gun assembly (60) comprising:
a perforating gun housing (622); and
a detonator positioning device (70), wherein at least a portion of the detonator positioning device is positioned within the perforating gun housing (Fig. 3), the detonator positioning device comprising:
a body (71) configured for positioning an explosive component (inherently required by the detonator to detonate; par. 8 lines 18-20) of a detonator (88), the body comprising a central bore (Fig. 3) extending between a first end (upstream end; Fig. 3) and a second end (downstream end 91; Fig. 3), and
a plurality of electrical contacts (72, 76, 78, 80, 84, 86, 90, 92; Fig. 3; par. 22-23 and 25- 26) positioned in the body, the electrical contacts being in communication with an electronic circuit board (74) configured to initiate the explosive component of the detonator (Fig. 3);
wherein the electronic circuit board is positioned entirely in the perforating gun housing (Fig. 3);
wherein each electrical contact of the plurality of electrical contacts forms an electrical connection within the perforating gun housing by contact with a corresponding electrical contacting component, without using a wired electrical connection (72, 76, 78, 80, 84, 86, 90, 92; Fig. 3; par. 22-23 and 25-26); and
wherein the explosive component is positioned along a longitudinal center axis of the perforating gun housing (Fig. 3).
Regarding claim 13, Lanclos discloses a first electrically contactable biasing member (downstream spring connector; par. 25) positioned in the bore and a second electrically contactable biasing member (upstream spring connector; par. 25) adjacent the first end or the second end.
Regarding claim 14, Lanclos discloses wherein the first electrically contactable biasing member comprises a line-out connector (80; par. 25-26), and the second electrically contactable biasing member comprises a ground connector (78; par. 25-26).
Regarding claim 18, Lanclos discloses wherein the detonator positioning device is configured to be removably positioned in the perforating gun housing (Fig. 3; par. 22), and the detonator positioning device facilitates the electrical connection within the perforating gun housing (Fig. 3) and the electrical connection places one electrical contact of the plurality of electrical contacts in communication with a relay to an adjacent perforating gun housing (621).
Regarding claim 19, Lanclos discloses wherein the detonator positioning device is configured to be secured in an end plate (90, 92, 116) positioned in the perforating gun housing.
Regarding claim 20, Lanclos discloses wherein the detonator is a wireless detonator (Fig. 3; par. 22).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lanclos et al. (US 2012/0199352) and further in view of Montgomery (US 5060573), herein ‘Montgomery’.
Regarding claim 7, Lanclos discloses a detonator positioning device (70) comprising:
a body (71) configured for positioning an explosive component (inherently required by the detonator to detonate; par. 8 lines 18-20) of a detonator (88), the body comprising a central bore (Fig. 3) positioned in the body and the explosive component being positioned in the central bore (Fig. 3); and
a first electrical contact and a second electrical contact (72, 76, 78, 80, 84, 86, 90, 92; Fig. 3; par. 22-23 and 25- 26), wherein at least one of the first electrical contact and the second electrical contact includes a spring-loaded electrical contact (par. 25-26), and one of the first electrical contact and the second electrical contact is positioned in at least a portion of the body (Fig. 3; par. 25-26); 
wherein the body is positioned in a perforating gun housing (68, 622; Fig. 3) and the first electrical contact or the second electrical contact forms an electrical connection within the perforating gun housing by contact, without using a wired electrical connection (Fig. 3; par. 22-23 and 25-26); and
wherein the entire explosive component of the detonator is positioned within the perforating gun housing (Fig. 3) such that the explosive component is on a center axis of the perforating gun housing (Fig. 3).
However, Lanclos does not expressly teach wherein the spring-loaded electrical contact is positioned in the body.
Montgomery teaches a detonator positioning device (Fig. 3) comprising a body (31) with a central bore (33) in which is positioned an explosive component (col. 2 lines 53-54) of a detonator (41), wherein a spring-loaded electrical contact (47) is positioned within the body (Figs. 2-3), wherein the body is positioned in a perforating gun housing (21, 61; Fig. 2) and the electrical contact forms an electrical connection within the perforating gun housing by contact (Fig. 2; col. 4 lines 3-10), and wherein the explosive component is positioned on a center axis of the perforating gun housing (Fig. 2; col. 4 lines 43-44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the spring-loaded electrical contact of Lanclos to be positioned in the body of the detonator positioning device as taught by Montgomery in order to electrically connect a firing head to the detonator simply by screwing the firing head into the perforating gun housing (Montgomery; col. 1 lines 49-55), thereby eliminating field wiring and increasing reliability and ease of installation of the detonator assembly (Montgomery; col. 1 lines 15-18).
Regarding claim 8, the modified Lanclos discloses wherein the spring-loaded electrical contact comprises an electrically contactable line-in portion (par. 25-26) configured to form the electrical connection with a bulkhead assembly (621).
Regarding claim 10, the modified Lanclos discloses wherein the body comprises a first part and a second part, wherein the first part and the second part are configured as halves of the body (Fig. 3; the left half and the right half of body 71 corresponding to the first part and the second part of the body).
Regarding claim 11, the modified Lanclos discloses wherein the detonator comprises a housing (Fig. 3; an outer covering or shell surrounds the inherently present explosive component) configured to house the explosive component.
Allowable Subject Matter
Claims 9, 15-16, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art fails to teach, or make obvious, a detonator position device or a perforating gun assembly comprising a detonator positioning device, including at least: a body, a plurality of electrical contacts, and a perforating gun housing, wherein the body has a central bore and is configured for positioning an explosive component of a detonator along a longitudinal center axis of the perforating gun housing, wherein the plurality of electrical contacts are positioned in the body, and wherein the body is positioned in the perforating gun housing such that each electrical contact of the plurality of electrical contacts is configured to form an electrical connection within the perforating gun housing by contact, without a wired electrical connection, as required by independent claims 1, 7, and 12, as well as: at least one electrical contact of the plurality of electrical contacts being a pin connector of a bulkhead assembly, where the pin connector is in communication with the detonator, and wherein the bulkhead assembly is partially positioned in the perforating gun housing and partially positioned in a tandem seal adapter.
Conclusion
Rejected claims: 1-8, 10-14, 18-20. 
Cancelled claims: 17. 
Objected claims: 9, 15-16, 21.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S GOMBERG whose telephone number is (571)272-4802. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        
/BENJAMIN S. GOMBERG/
Examiner
Art Unit 3641